Judgment and order reversed on the law and a new trial granted, with costs to the appellant to abide the event upon the ground that it was reversible error to decline to submit to the jury the question as to whether the plaintiff was non sui juris. (Camardo v. N. Y. State Railways, 247 N. Y. 111; Jacobs v. Koehler S. G. Co., 208 id. 416; Zwack v. N. Y., L. E. & W. R. R. Co., 160 id. 362; Stone v. Dry Dock, etc., R. R. Co., 115 id. 104; Ihl v. Forty-second St. & Grand St. Ferry R. R. Co., 47 id. 317.) All concur, Taylor, J., upon the additional ground that the finding that the plaintiff was free from contributory negligence'was against the weight of the evidence, except Thompson, J., who dissents and votes for affirmance. Present ■ — Sears, P. J., Crouch, Taylor, Thompson and Crosby, JJ.